DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 16 is objected to because of the following informalities:
In claim 16, the recitation “the center” should be changed to --a center--, for proper antecedent basis.
Claims 20, 26 and 27 are objected for similar reason as claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 20, 21, 23, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (US 2015/0108867 A1).


RE claim 17/16, Nakagawa teaches the skew reference surface includes a first skew reference surface (S1) and a second skew reference surface (S2) which face each other (see annotated Fig.3 below).
[AltContent: connector][AltContent: textbox (S1)][AltContent: textbox (S2)][AltContent: connector]
    PNG
    media_image1.png
    502
    543
    media_image1.png
    Greyscale


	RE claim 20, Nakagawa teaches rotor comprising a plurality of rotor plates 110 which are stacked and include a rotating shaft hole 113 and a skew check hole 112 including a skew reference (S1, S2), wherein the skew reference is disposed such that extended planes (S1, S2) and of the skew reference surfaces pass through the center of the rotating shaft hole 113, a first rotor core and second rotor cores are stacked the plurality of rotor plates 110, wherein an angle between a skew reference surface of the first rotor core 110 and a skew reference surface of the second rotor core 110 corresponds to a skew angle (ϴ) (see Fig.6).

	RE claim 21/20, Nakagawa teaches magnets 130 (inside magnet hole 111, see Fig.9) attached to an outer circumferential surface (an outer surface of slot 111) of the first rotor core 110 (110A) and an outer circumferential surface of the second rotor core 110 (110B) (Fig.8).

	RE claim 23/20, Nakagawa teaches the skew reference surface includes a first skew reference surface (S1) and a second skew reference surface (S2) which face each other (annotated Fig.3 above).

RE claim 26, Nakagawa teaches a motor 100 comprising: a rotating shaft 5; a rotor including a rotating shaft hole 113 in which the rotating shaft 5 is disposed (Figs.2, 3); and a stator 120 disposed outside the rotor 110, wherein the rotor 110 includes a plurality of rotor plates 110 which are stacked and include a rotating shaft hole 113 and 

RE claim 27, Nakagawa teaches a vehicle (pre-amble limitation) comprising a motor 110 including a rotating shaft 5 (Figs.2, 3), a rotor having a rotating shaft hole 113 in which the rotating shaft 5 is disposed, and a stator 120 disposed outside the rotor 110 (Fig.2), wherein the rotor 110 includes a plurality of rotor plates 110 which are stacked and include a rotating shaft hole 113 and a skew check hole 112 including a skew reference (S1, S2), wherein the skew reference is disposed such that extended planes (S1, S2) and of the skew reference surfaces pass through the center of the rotating shaft hole 113, a first rotor core 110A and second rotor cores 110B are stacked the plurality of rotor plates 110, wherein an angle between a skew reference surface (S1) of the first rotor core 110A and a skew reference surface of the second rotor core 110B corresponds to a skew angle (ϴ) (Fig.6).
With regard to the limitation “a vehicle”, when reading the preamble in the context of the entire claim, the recitation “a vehicle” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the .

Claims 16-20 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (JP 2014110646 A, the machine translation of which has been provided).
RE claim 16, Hara teaches a rotor plate 11 (Figs.1-3) comprising: a rotating shaft hole 11e; and a skew check hole 11b including a skew reference, wherein the skew reference is disposed such that extended planes (S1, S2) of the skew reference surfaces pass through the center of the rotating shaft hole 11e (see annotated Fig.1 below).
[AltContent: textbox (S2)][AltContent: textbox (S1)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    905
    787
    media_image2.png
    Greyscale


RE claim 17/16, Hara teaches the skew reference surface includes a first skew reference surface (S1) and a second skew reference surface (S2) which face each other (see annotated Fig.1 above).

RE claim 18/16, Hara teaches an angle between the first skew reference surface (S1) and the second skew reference surface (S2) is greater than a skew angle (ϴ1) (Fig.1 above).



RE claim 20, Hara teaches rotor comprising a plurality of rotor plates 11 (Figs.1-4) which are stacked and include a rotating shaft hole 11e and a skew check hole 11b including a skew reference (S1, S2), wherein the skew reference is disposed such that extended planes (S1, S2) and of the skew reference surfaces pass through the center of the rotating shaft hole 11e, a first rotor core and second rotor cores are stacked the plurality of rotor plates 11 (Fig.4), wherein an angle between a skew reference surface of the first rotor core and a skew reference surface of the second rotor core corresponds to a skew angle (ϴ1) (see Figs.1-4).

RE claim 23/20, Hara teaches the skew reference surface includes a first skew reference surface (S1) and a second skew reference surface (S2) which face each other (annotated Fig.1 above).

RE claim 24/20, Hara teaches an angle between the first skew reference surface (S1) and the second skew reference surface (S2) is greater than a skew angle (ϴ1) (Fig.1 above).

.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 22/21, the prior-art does not teach, inter alia, a cover member configured to cover the first rotor core and the second rotor core such that the skew check holes are exposed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834